DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement submitted on June 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the June 29, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Froseth et al., US Patent Application Publication No. 2002/0004749 (published January 10, 2002, hereinafter FROSETH).


As per claim 1, FROSETH teaches of a system for optimizing blending, comprising: 
a processor (see par. 106: computer processor used to perform system functions) configured to: 
aggregate data comprising at least one of material information, production information, and consumer liking information related to mass production of at least one product (see fig.
5-16; and par. 79, 157, 161: data consisting of user specified product and input;  fig. 13, 14 and 20: data on materials currently available for production/blending processes; par. 94, 230 and 253: ingredient, storage and product information provided); 
determine a blending model including at least one of an objective and a constraint (see (see fig. 3-4, 7, 9; and par. 62, 68 and 81: providing data of products available for blends, data relevant to the product, as well as production based on product limitations); 
based on the blending model, determine a blending plan for the at least one product, including applying the at least one of the objective and the constraint to the aggregated data (see fig. 2(A) and par 89: system provides a plan for producing an end-product based on available ingredients and resources, as determined based on database information); and 
provide blending plan information based on the blending plan for controlling a production resource (see fig. 3(A-L), 7, 9, 10(A-C), 18(A-C); and at least par. 68 and 83-85: providing a plan for production based on product and quantity of resources available).

As per claim 2, FROSETH teaches of the system of claim 1, wherein the blending model comprises at least one of a brix value and a citric acid value (see fig. 2(A), 3(A-L), 7, 9, 10(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: receiving inputs for generating a customized blend for an end product based on user choices (inclusive of sugars, artificial sweeteners, syrups and corn syrups), product availability and system input).

As per claim 3, FROSETH teaches of the system of claim 1, wherein the processor is further configured to perform at least one of the following operations in relation to the data: obtain beverage input supply information (see par. 68 and 274: assorted sources of beverage supply data); obtain and manage inventory (see par. 112: database used to track inventory); obtain orders from channels (see par. 112: database tracks and monitors order information; and control production resources (see par. 89-90, 116 and 132: managing production resources based on user requests).

As per claim 4, FROSETH teaches of the system of claim 1, wherein the processor is further configured to perform at least one of the following operations in relation to the data: produce cost data; produce quality data; evaluate multiple alternative raw material and cost scenarios; predict consumer demand; forecast inventory; forecast product availability; forecast production availability; forecast brix; and forecast pulp profile (see par. 94, 230 and 253: the reference touches on several of the operational phases based on the use of data captured, stored and managed in system databases, wherein ingredient, product, storage and production information is provided to assist the user in navigating [choice] options (e.g., available product and cost), as well as for detailing blending/mixing plans to carryout production and distribution processes).
	
As per claim 5, FROSETH teaches of the system of claim 1, wherein the blending plan comprises at least one of one or more product inputs to use, one or more resources to use, and one or more products to be made (see fig. 4(A), 13, 14 and 20: providing data on products available for blends, data relevant to the product resources, as well as summary and information on an end product).

As per claim 6, FROSETH teaches of the system of claim 1, wherein the customer liking information is determined based at least on the material information (see fig. 5-7 and par. 79, 157 and 161: user liking and selective options may be affected by several product and/or material information (e.g., availability of products, health issues, nutritional factors, user taste, etc.)).

As per claim 7, FROSETH teaches of the system of claim 6, wherein the material information comprises at least one of quantity information, availability information, and quality information, and wherein the processor is further configured to: determine the at least one product based on the material information; and determine the customer liking information based on the one at least one product (see fig. 2(A), 3(A-L), 7, 9, 10(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: the reference touches on several factors affecting material information, as data relevant to materials used in inventory, production and selective choice, are closely monitored and tracked by system databases, wherein the quantity, availability and quality of materials are all integral in production determinations and customer options).

As per claim 9, FROSETH teaches of the system of claim 1, wherein the production information relates to a production resource for the at least one product (see par. 89-90 and 116: the system database tracks products and available resources for production of end-products, whereby altering blending profiles and user/customer requests and options based on tracked data).

As per claim 10, FROSETH teaches of the system of claim 9, wherein the production resource is associated with a production limit (see par. 137-139: front-end processing (e.g., blending profiles and  user/customer requests and options) is closely associated with confirmed database products/ materials, wherein the production of an end-product is based on product limits).

As per claim 11, FROSETH teaches of the system of claim 10, wherein the at least one of the objective and the constraint relates to the production limit (see 137-139: production based on the minimum and maximum level of ingredients/products available).

As per claim 12, FROSETH teaches of a method for optimizing blending, the method comprising: 
aggregating data including at least one of material information, production information, and consumer liking information related to mass production of at least one product (see fig.
5-16; and par. 79, 157, 161: data consisting of user specified product and input;  fig. 13, 14 and 20: data on materials currently available for production/blending processes; par. 94, 230 and 253: ingredient, storage and product information provided); 
determining a blending model comprising at least one of an objective and a constraint (see fig. 3-4, 7, 9; and par. 62, 68 and 81: providing data of products available for blends, data relevant to the product, as well as production based on product limitations); 
based on the blending model, determining a blending plan for the at least one product, including applying the at least one of the objective and the constraint to the aggregated data (see fig. 2(A) and par 89: system provides a plan for producing an end-product based on available ingredients and resources, as determined based on database information); and 
providing blending plan information based on the blending plan for controlling a production resource (see fig. 3(A-L), 7, 9, 10(A-C), 18(A-C); and at least par. 68 and 83-85: providing a plan for production based on product and quantity of resources available).

As per claim 13, FROSETH teaches of the method of claim 12, wherein determining the blending model includes determining at least one of a brix value and a citric acid value (see fig. 2(A), 3(A-L), 7, 9, 10(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: receiving inputs for generating a customized blend for an end product based on user choices (inclusive of sugars, artificial sweeteners, syrups and corn syrups), product availability and system input). 

As per claim 15, FROSETH teaches of the method of claim 12, wherein the production information relates to a production resource for the at least one product, wherein the production resource is associated with a production limit, and wherein the at least one of the objective and the constraint relates to the production limit (see par. 137-139: front-end processing (e.g., blending profiles and  user/customer requests and options) is closely associated with confirmed database products/ materials, wherein the production of an end-product is based on product limits).

As per claim 16, FROSETH teaches of one or more non-transitory computer-readable media having computer executable instructions stored thereon (see par. 113: system employs the use of software to provide instructions for performing processes on a computer), the instructions, when executed by a processor, comprising operations for optimizing blending, the operations causing the processor to:  aggregate data comprising at least one of material information, production information, and consumer liking information related to mass production of at least one product (system relies on computer-implemented methods which employ software used in determining operations consisting of analyzing the following: see fig. 5-16; and par. 79, 157, 161: data consisting of user specified product and input;  fig. 13, 14 and 20: data on materials currently available for production/blending processes; par. 94, 230 and 253: ingredient, storage and product information provided;
determine a blending model including at least one of an objective and a constraint (system relies on computer-implemented methods which employ software used in determining operations consisting of analyzing the following: see fig. 3-4, 7, 9; and par. 62, 68 and 81: providing data of products available for blends, data relevant to the product, as well as production based on product limitations);
based on the blending model, determine a blending plan for the at least one product, including applying the at least one of the objective and the constraint to the aggregated data (system relies on computer-implemented methods which employ software used in determining operations consisting of analyzing the following: see fig. 2(A) and par 89: system provides a plan for producing an end-product based on available ingredients and resources, as determined based on database information); and
providing blend plan information based on the blending plan for controlling a production resource (system relies on computer-implemented methods which employ software used in determining operations consisting of analyzing the following: see fig. 3(A-L), 7, 9, 10(A-C), 18(A-C); and at least par. 68 and 83-85: providing a plan for production based on product and quantity of resources available).

As per claim 17-18, FROSETH teaches of the media of claim 16, wherein the blending model comprises brix and citric acid values (see fig. 2(A), 3(A-L), 7, 9, 1 0(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: receiving inputs for generating a customized blend for an end product based on user choices (inclusive of sugars, artificial sweeteners, syrups and corn syrups), product availability and system input).

As per claim 20, FROSETH teaches of the media of claim 16, wherein the production information relates to a production resource for the at least one product, wherein the production resource is associated with a production limit and wherein the at least one of the objective and the constraint relates to the production limit (see par. 137-139: front-end processing (e.g., blending profiles and  user/customer requests and options) is closely associated with confirmed database products/ materials, wherein the production of an end-product is based on product limits).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FROSETH in view of Mottola, US Patent Application Publication No. 2010/0280895 (published November 4, 2010, hereinafter MOTTOLA)

As per claim 8, FROSETH teaches of a system consistent with the limitations of claim 6, for analyzing product and material resources, maintaining and tracking data relevant to available resources in an effort to provide user options and produce products for end-use (see above cited references).  However, the reference fails to explicitly teach of a system of claim 6, wherein the processor is further configured to calculate a profit for the at least one product.
	Like FROSETH, MOTTOLA is directed to a system which supports providing blended options based on available resources.  However, MOTTOLA further teaches of a system operations wherein profit margins are also considered in producing an end product, respective of available resources (see fig. 6B, and par. 112 and 114).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MOTTOLA’s system operations used in considering a cost and profit analysis, with FROSETH’s system of considering available resources and allocated costs, to further determine the business feasibility of providing an end-product, deciding on user-select choices and/or engineering production output.	
	
As per claim 14, FROSETH teaches of the method of claim 12, wherein the customer liking information is determined based at least on the material information, wherein the material information includes at least one of quantity information, availability information, and quality information, the method further comprising:  determining the at least one product based on the material information; and determining the customer liking information based on the one at least one product (see fig. 2(A), 3(A-L), 7, 9, 10(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: the cited reference touches on several factors affecting user select options based on material information, as data relevant to materials used in inventory, production and selective choice, are closely monitored and tracked by system databases, wherein the quantity, availability and quality of materials are all integral in production determinations and customer options).  FROSETH fails to explicitly teach of a method of claim 12, further configured to calculate a profit for the at least one product.
	MOTTOLA is directed to a method of providing blended options based on available resources, wherein the art further focuses on a system and method wherein profit margins are also considered in producing an end product, respective of available resources (see fig. 6B, and par. 112 and 114).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MOTTOLA’s method of considering a cost and profit analysis, with FROSETH’s method of considering available resources and allocated costs, to further determine the business feasibility of providing an end-product or choice-of-products.	

As per claim 19, FROSETH teaches of the media of claim 16, wherein the customer liking information is determined based at least on the material information, wherein the material information comprises at least one of quantity information, availability information, and quality information, the operations further causing the processor to:  determine the at least one product based on the material information; and determine the customer liking information based on the one at least one product (see fig. 2(A), 3(A-L), 7, 9, 10(A-C), 18(A-C), 438(B) and 1406; and at least par. 62, 68, 76, 81 and 190: the FROSETH touches on several computer-implemented methods and data factors affecting material information, as data relevant to materials is used in inventory, production and selective choices, are closely monitored and tracked by system databases, wherein the quantity, availability and quality of materials are all integral in production determinations and customer options).  FROSETH fails to explicitly teach of a computer-implemented method of claim 16, further configured to calculate a profit for the at least one product.
	MOTTOLA is directed to a method of providing blended options based on available resources, wherein the reference further teaches of a computer-implemented method wherein profit margins are also considered in producing an end product (see fig. 6B, and par. 112 and 114).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MOTTOLA’s system and computer-implemented method of considering a cost and profit analysis, with FROSETH’s system and method of considering available resources and allocated costs, to further determine the business feasibility of providing an end-product.	



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bippert, US Patent Application Publication No. 2012/0114813, 2012/0116565, 2012/0116841, 20120116842, 2012/0116783 focus on systems and methods for producing blended end-products, closely related to the claimed application.  The balance of references cited in the attached PTO Form-892 focus on a variety of systems and methods for evaluating product, material, process and end-user data to provide an end-product based on user-select items.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

	/MOHAMMAD ALI/            Supervisory Patent Examiner, Art Unit 2119